Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-18-2020 has been entered.
 
Response to Amendments
The amended claims 1 – 7 and 9 – 20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Louboutin et al (US Pub. #: 20140196142), hereafter Louboutin, Walrath et al (US Pub. #: 8312559), hereafter Walrath and Horman et al (US Pub. #: 8832811), hereafter Horman have been fully considered and are persuasive. Claim 8 is cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 7 and 9 – 20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment

(Currently amended) A method comprising: 
determining whether a computing device is present at a designated target location by checking, using a first near-field communication (NFC) device associated with [[a]] the computing device, presence of a second NFC device positioned at the target location before booting the computing device; 
in response to detecting the presence of the second NFC device, acquiring credential information and a cryptographic key from the second NFC device; 
performing, by a firmware of the computing device, a validation process to authenticate the second NFC device using the credential information; 
determining that the computing device is present at the designated target location in response to successfully authenticating the second NFC device; 
performing, by the firmware of the computing device using the acquired cryptographic key, a boot process for the computing device in response to determining that the computing device is at the target location; [[and]] 
performing a shutdown of the computer device in response to failing to authenticate the second NFC device; and
in response to detecting absence of the second NFC device at the target location after a completion of the boot process of the computing device, shutting down the computing device.

3. (Original) The method of claim 1, wherein detecting the presence of the second NFC device comprises determining that the second NFC device is in a predetermined proximity of the first NFC device.
4. (Currently amended) The method of claim 3, wherein detecting the presence of the second NFC device further comprises determining that an identifier of the second NFC device matches an identifier of an authenticated device positioned at [[a]] the target location.
5. (Original) The method of claim 3, wherein detecting the presence of the second NFC device further comprises performing a handshaking process via the first NFC device.
6. (Currently amended) The method of claim 1, wherein performing the validation process comprises comparing the credential information with known credential information of an authenticated NFC device positioned at [[a]] the target location.
7. (Original) The method of claim 1, further comprising performing the validation process using a firmware of the computing device.
8. (Cancelled).
9. (Original) The method of claim 1, further comprising: checking the presence of the second NFC device after completion of the boot process; and in response to detecting absence of the second NFC device, shutting down the computing device.  
10. (Original) The method of claim 1, wherein the credential information comprises an identifier of the second NFC device.  

12. (Currently amended) A system comprising: a memory; and 
a processing device operatively coupled to the memory, the processing device to: 
determine whether present at a predetermined proximity of a target location at which the computing device is designated to operate, by checking, using a first near-field communication (NFC) device associated with [[a]] the computing device, presence of a second NFC device positioned at the target location before booting the computing device; 
perform a validation process to authenticate the computing device with the second near- field communication (NFC) device positioned at the target location in view of the determination by acquiring credential information and a cryptographic key from the second NFC device; 
determine that the computing device is present at the designated target location in response to successfully authenticating the second NFC device;
retrieve a cryptographic key from the second NFC device in response to authenticating the computing device with the second NFC device; 
perform, by the processing device, a boot process for the computing device using the retrieved cryptographic key; and 
perform, by the processing device, a shutdown process for the computing device in response to failing to authenticate the computing device with the NFC device; and
in response to detecting absence of the second NFC device at the target location after completion of the boot process of the computing device, shutting down the computing device.  

14. (Original) The system of claim 12, wherein, to perform the boot process for the computing device using the cryptographic key, the processing device is further to access a storage device of the computing device using the cryptographic key.  
15. (Original) The system of claim 14, wherein, to perform the boot process for the computing device using the cryptographic key, the processing device is further to decrypt the storage device using the cryptographic key to load an operating system to the storage device.  
16. (Original) The system of claim 12, wherein the processing device is further to: check presence of the NFC device after completion of the boot process; and in response to detecting absence of the NFC device, shut down the computing device.  
17. (Original) The system of claim 12, wherein the processing device is further to perform the boot process using a firmware of the computing device.  
18. (Original) The system of claim 12, wherein the computing device is designated to operate at the target location.  
19. (Currently amended) A non-transitory machine-readable storage medium including instructions that, when accessed by a processing device, cause the processing device to: 
receive, via a first NFC device of a computing device, credential information and a cryptographic key from a second NFC device after determining that the computing device is positioned at a target location, wherein the computing device is designated to operate at the target location; 
determine, using a trusted platform module of the computing device, whether a predetermined policy is satisfied; 
from the second NFC device; 
boot the computing device using the released cryptographic key; and 
shut down the computing device in response to determining that the predetermined policy is not satisfied; and 
in response to detecting absence of the second NFC device at the target location after completion of the boot process of the computing device, shutdown the computing device.  
20. (Original) The non-transitory machine-readable storage medium of claim 19, wherein, to release the cryptographic key, the processing device is further to provide the cryptographic key to a boot loader of the computing device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Louboutin teaches [0061] where a host device detects a connection request from an accessory. This request, which can be any detectable signal from the accessory [0024] using near-field communication technology; [0005-0006] the first device can obtain can include receiving a unique device identifier from the second device (e.g., a MAC address or any other information unique to a particular electronic device, [0061] accessory identifier ID info.); [0005] If the authentication operation completes successfully using the received unique ID, the first device can allow the second device to interoperate with the first device [0034, 0052] using the known good and bad lists updated through firmware and implemented using circuitry and software or combination thereof; [0030, 0048, 0062] If ID info does not match information, host connection manager can perform a complete authentication 

Further, a second prior art of record Walrath teaches Col. 2 lines 34-47, Figs. 1 and 2: If the security code supplied as credential by the second NFC (token) device 112 in proximity to the computing system 101 is valid, secure power controller within the computing system sends an authorization signal to power supply that causes power supply to supply power to circuit board and computing system may then begin a boot-up process, wherein (Col. 2 lines 54-56) wireless authorization element may comprise software, firmware and/or hardware elements; Col. 2 lines 65-67, Col. 6 lines 11-17: the computing system 101 initiates security measures where the security module shuts off power supply to all or selected components of computing system in response to detecting a security event (Col. 8 lines 14-17, Fig. 2), such as a sudden absence of a valid user credential or invalid credentials.

Further, a second prior art of record Horman teaches Col. 3 lines 53-56: A TPM can be used to authenticate hardware devices. Since each TPM chip has a unique and secret RSA key burned in as it is produced, it is capable of performing platform authentication.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 12 and 19 mutatis mutandis.  Claim 8 is cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /Examiner, Art Unit 2438.